In re Dave, Gerard; — Plaintiff(s); applying for motion to inforce this Court’s Order dated June 7, 1996; Parish of Orleans, Criminal District Court, Div. “D”, No. 276-406.
Writ granted. The district court is ordered to comply with this Court’s earlier orders, see State ex rel. Dave v. State, 96-1296 (La. 6/7/96), 674 So.2d 987; State ex rel. Dave v. Stalder, 92-8212 (La. 6/24/94), 640 So.2d 1328, and resentence relator in relator’s presence in open court within thirty days. La.C.Cr.P. art. 835. The district court is further ordered to provide this Court with proof of compliance.
LEMMON, J., not on panel.